Citation Nr: 1244314	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for the residuals of a left knee injury with traumatic arthritis and painful extension (left knee disability), rated 10 percent disabling.  

2.  Entitlement to initial compensable disability evaluation for left knee instability.

3.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 decision of the Montgomery, Alabama, Regional Office (RO), granting service connection for a left knee disability, and a July 2002 decision of the Columbia, South Carolina, RO, granting a 70 percent disability evaluation for PTSD.

The Board previously remanded this appeal in January 1999 and July 2010.  Unfortunately, the Veteran's claims folder was apparently mislaid after the January 1999 remand of the appeal.  However, the claims folder was rebuilt and many, if not all, of relevant VA determinations, treatment records, and submissions from the Veteran are of record.  Under similar circumstances, the Court has held that the Board can rely on facts as stated in VA determinations, adjudications and memorandums because the application of the presumption of regularity requires that, in the absence of clear evidence to the contrary, it must be assumed that the VA accurately recorded the facts as they then existed.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Court reasoned, "[t]o hold otherwise would require this Court to presume that [VA] in its prior decision on the claim did not properly discharge its official duties."  Id.  Thus, the present decision will rely on facts contained in such documents, as is necessary.  

The Board notes that numerous Statements of the Case (SOCs) and Supplemental Statements of the Case (SSOCs) are of record pertaining to a variety of issues.  Nevertheless, the Board finds that the Veteran clearly limited his appeal to the issues listed on the title page in a May 2009 Appeal to Board of Veterans' Appeals (VA Form 9).  Thus, the determination below need only pertain to these matters.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the July 2010 decision, the Board noted that the Veteran had raised the issue of entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) (West 2002) in a May 2008 submission.  The Board further noted that the matter had not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ) and therefore referred it to the AOJ for initial adjudication.  A review of the claims folder and the Virtual VA system does not reflect any efforts by the AOJ to address the Veteran's claim for SMC benefits, requiring the Board to again refer the matter to the AOJ for initial adjudication.  


FINDINGS OF FACT

1.  Since September 23, 1994, the preponderance of the evidence indicates that the functional impairment caused by the left knee disability most closely approximates at least 45 degrees of flexion and full extension. 

2.  Resolving all reasonable doubt in the Veteran's favor, since September 23, 1994, his left knee disability was productive of, at most, moderate instability.  

3.  The preponderance of the evidence indicates that PTSD does not manifest with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for limitation of left knee motion are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).  

2.  Since September 23, 1994, the criteria for a separate 20 percent disability evaluation for left knee instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5257 (2012).  

3.  The criteria for a disability evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As it relates to the left knee disability, the Veteran's claim for service connection was granted, and he now appeals the initial disability evaluation assigned.  Given that the initial claim was granted, no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  With regard to the claim for an increased evaluation for PTSD, the notice requirements were accomplished in a July 2008 letter provided prior to the initial adjudication of the Veteran's claim.  Further, the Board concludes the purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Moreover, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  Although it is a rebuilt claims folder, all available and relevant treatment records have been obtained, including the Veteran's Social Security Administration (SSA) folder.  The Veteran also has been provided appropriate VA examinations sufficient to permit the Board to make a fully informed assessment of the nature, extent and severity of the conditions for the entire period under review.  Regrettably, the transcript of the July 1998 Board hearing is no longer associated with the claims folder; however, the Veteran has provided sufficient statements throughout the appeal to convey the symptomatology associated with his disability and has subsequently been examined on multiple occasions, rendering the absence of such transcript harmless.  The AMC/RO has also substantially, if not fully, complied with the Board's January 1999 and July 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).  Further, the Veteran has not identified any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  As the Board has no notice of any additional relevant evidence not of record, and VA made reasonable efforts to obtain all evidence necessary to substantiate the claims, no further assistance is needed with respect to the development of evidence. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  While the July 1998 hearing transcript in this appeal is not of record, the Board finds that any error with regard to informing the Veteran and his representative of the issues on appeal, the basis of the prior determination and the elements of the claims that were lacking is rendered harmless.  Specifically, VA's numerous communications requesting information in an effort to rebuild the claims folder provided the Veteran and his representative with the information and assistance contemplated in the Bryant decision and 38 C.F.R. § 3.103(c)(2), and the Veteran acted upon these requests for evidence, submitting numerous pieces evidence in support of his claim.  A review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's numerous submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).  

II. Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  With respect to the left knee disability, the Veteran is appealing the initial assignment of a disability rating and, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Knee 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent) evaluation is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

Separate knee evaluations for limitation of motion and instability under the appropriate Diagnostic Codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  In addition, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The March 1999 statement of private physician G. Douthit, M.D., recounts the history of the left knee condition and indicates relevant symptoms included occasional pain, swelling, and catching.  He also noted the Veteran had loss of motion.  Crepitus was present on contemporaneous examination.  

At a May 1999 VA examination, the Veteran detailed his left knee symptomatology, which included pain, weakness, swelling, instability, locking and fatigueability/lack of endurance.  On physical examination, the Veteran walked with a slight limp and did not utilize any assistive walking device.  Unusual left shoe wear was present.  Notably, the Veteran reported a prior service-connected injury to his left toe that caused him to 'walk funny' because his toe 'felt dead.'  He stated that the left toe was bothering him of late.  Left knee stability was good anteriorly, posteriorly, and laterally.  There was no edema, effusion, instability, weakness, tenderness, redness, or heat.  On range of motion examination, flexion was possible to 99 degrees and extension was possible to zero degrees.  The examiner indicated that onset of pain was the point at which the motion stopped.  The examiner did not indicate whether repetitive testing caused any additional impairment.  Painful motion and guarding were present.  The diagnosis was arthralgia with slight functional loss due to pain.

VA records include an October 2000 x-ray report that showed no significant left knee abnormality.  No acute fracture, subluxation, effusion, or significant soft tissue abnormality was seen. 

An October 2000 VA examination report reflects the Veteran's continued and consistent account of left knee symptomatology, with the examiner documenting the presence of a freely moveable scar to the intact left patella.  The range of motion examination did not provide relevant findings in terms of degrees and simply notes 'full left knee range of motion.'  The examiner did, however, report negative findings on McMurray's sign testing, and described the knee as being stable.  There was no swelling or tenderness.  The patella was intact.  X-rays were normal.

At a September 2003 VA examination, the Veteran reported symptoms of giving way, instability, pain, stiffness, and weakness.  He denied any knee surgery.  He reported use of a knee brace.  On physical examination, there was evidence of painful motion, abnormal movement, and guarding of movement.  There was no edema, effusion, or instability.  Some weakness and tenderness were noted.  He had a very slight limp, but no limitation on standing or walking.  There was no unusual shoe pattern.  No assistive devices were used.  Range of motion of motion included flexion to 90 degrees and extension to -2 degrees.  Stability was good.  The diagnosis was degenerative joint disease of the left knee with slight loss of function due to pain.

During a March 2007 VA examination, the Veteran indicated that he experienced severe left knee flare-ups every two to three weeks, giving way, instability, pain, stiffness, weakness and effusion.  The examiner noted an antalgic gait and the Veteran's use of a cane, as well as intermittent/occasional use of a walker.  On examination, crepitus, tenderness, painful movement and guarding of movement were evident.  Range of motion examination revealed flexion to 45 degrees, with onset of pain at 20 degrees and extension to zero degrees, with onset of pain at zero degrees.  Repetitive testing produced no additional limitation of motion or function impairment.  

An October 2011 Aid and Attendance examination report does not specifically reflect the Veteran's left knee range of motion, but decreased range of motion and use of a walker and a cane for stability were noted.  The examiner also specifically indicated that such assistive devices were required because of the Veteran's history of falling due to left knee pain and instability.  

In connection with a Board remand, the Veteran was examined in December 2010.  At the examination, he endorsed symptoms of near-continuous aching pain with weakness, stiffness, giving way, lack of endurance and occasional effusion.  There was no history of surgery.  In addition to noting the Veteran's account of multiple daily flare-ups that occurred with activity, the examiner also detailed the Veteran's clinical presentation of an antalgic gait with use of a knee brace for stability.  Further, on examination, mild crepitus and parapatellar pain on palpation were present.  Range of motion examination revealed flexion to 72 degrees with pain throughout the motion and extension to zero degrees with pain at zero degrees.  Repetitive testing resulted in no additional loss of motion or functional impairment.  There were no signs of inflammation. 

As a foundational matter, the Board acknowledges that the Veteran's claims folder has been rebuilt and may not contain all of the original evidence and records for the entire period under review for this initial disability evaluation.  However, the Board finds there is sufficient medical and lay evidence of record to fairly and properly evaluate the Veteran's claim and where a reasonable doubt arises regarding the degree of the disability such doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran has provided a competent and credible account of left knee symptomatology including pain, limitation of motion and functional impairment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His account of his left knee symptomatology has been generally consistent, including his statements to health care providers solely for the purpose of obtaining medical care.  Moreover, the lay statements and medical evidence of record tend to corroborate his account.  Taken together, these factors provide competent, credible and highly probative evidence for the Board's consideration of the claim.  See Buchanan, supra.; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).  

A. Limitation of motion

The preponderance of the evidence reveals that since September 23, 1994, left knee range of motion, including due to functional impairment, is most accurately characterized as being limited to no less than 45 degrees of flexion, and with full extension.  The March 2007 VA examination report shows the Veteran experienced onset of pain at 20 degrees of flexion, but flexion was limited to no more than 45 degrees.  The Board also finds that the May 1999 and March 2007 VA examination reports which documented knee flexion to 45 degrees, albeit painful, most accurately reflect the severity of the Veteran's limitation of flexion.  Additionally, consistent with all other evidence of record, the March 1999 statement of private physician G. Douthit, M.D., also credibly details the Veteran's left knee symptomatology, including painful limited flexion, flare-ups, and functional impairment associated with walking and standing.  The evidence also shows that the Veteran has consistently been able to fully extend his knee to zero degrees, with the exception of extension limited to -2 degrees in September 2003.  

Upon considering the evidence highlighted above with all other evidence of record (some of which shows greater degrees of flexion), and VA's policy to recognize actually painful orthopedic motion as warranting at least the minimum compensable rating, the Board finds that the Veteran's left knee condition is most accurately evaluated based on limitation of flexion and most closely approximates flexion limited to 45 degrees, but no less, for the entire period under review.  As noted, a 10 percent evaluation is assigned for flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260; see also Burton v. Shinseki, 25 Vet. App. 1 (2010).  Moreover, upon considering the evident functional impairment factors (i.e., pain and tenderness), as well as the severity and frequency his left knee symptoms, the Board concludes that this 10 percent disability evaluation, and the associated diagnostic criteria sufficiently, if not overly, portray the level of the Veteran's left knee functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.  A separate, compensable rating for limitation of extension is not warranted, even with consideration of the DeLuca precepts, as extension has consistently been shown to be possible to 0 degrees throughout the appeal.  VAOPGCPREC 9-2004.  Accordingly, for the entire period under review the preponderance of the evidence fails to establish that a disability evaluation in excess of 10 percent disability evaluation for left knee limitation of motion is warranted.  See Diagnostic Codes 5003, 5010, 5260, 5261.  

B. Instability

Resolving all reasonable doubt in his favor, since September 23, 1994, the Veteran's left knee disability has manifested with a level of instability best characterized as moderate.  Thus, a separate 20 percent disability evaluation is warranted.  In reaching this finding, the Board notes that the March 2007, December 2010 and October 2011 VA examination reports consistently document the Veteran's use of a cane, knee brace and walker, findings which are generally consistent with the other evidence of record.  Also, although the May 1999 VA examiner indicated that the Veteran did not utilize any assistive device for stability, evidence of unusual shoe wear and abnormal gait was noted.  Moreover, the March 1999 statement of private physician G. Douthit, M.D., shows the Veteran's history of left knee "catching," which is sufficient evidence of instability.  The medical evidence of record also notes the Veteran's guarded movement, crepitation, and tenderness associated with the left knee.  Although medical evidence as to the severity of the Veteran's left knee instability for the entire period under review is not of record, the Board will resolve all reasonable doubt in the Veteran's favor and conclude that the evidence of record reflects the severity of the condition since service connection was granted.  As such, based on the medical and lay evidence of record, the Board finds that the Veteran's left knee disability has manifested with, at most, moderate instability, since September 23, 1994.  Accordingly, a separate 20 percent disability evaluation is warranted.  See Diagnostic Code 5257.  

In making these determinations, the Board notes that there is no evidence of ankylosis, dislocated or removed semilunar cartilage, tibia or fibula impairment, or genu recurvatum.  Therefore, at this time, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable.  The evidence also does not establish that the Veteran's left knee scar is deep and nonlinear; measures 144 square inches or more, unstable, or painful on examination.  Therefore, a separate compensable evaluation for a left knee scar is not proper at this time, and Diagnostic Codes 7801, 7802 and 7803 are thus not applicable.  

In sum, since September 23, 1994, the preponderance of the evidence fails to establish that a disability evaluation in excess of 10 percent is warranted for limitation of left knee motion, and to this extent the claim is denied.  However, resolving all reasonable doubt in his favor, since September 23, 1994, the left knee disability has manifested with no more than moderate instability.  Accordingly, a separate 20 percent disability evaluation is warranted, and to this extent the claim is granted.   

      PTSD

By way of background, a May 1995 rating action granted service connection for PTSD.  A 10 percent disability evaluation was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran did not perfect appellate review of this determination and new and material evidence was not physically or constructively associated with the record within one year.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  A June 1997 rating action granted a 30 percent disability evaluation and the Veteran perfected appellate review of this determination.  In a January 1999 decision, the Board granted a 50 percent rating for service-connected PTSD.  The RO granted a 70 percent disability evaluation for PTSD, and he did not perfect appellate review nor was new and material evidence received within one year.  Id.  

The current appeal stems from a May 2008 claim for an increased rating.  In a November 2008 rating action, the RO continued the 70 percent disability evaluation for PTSD.  The Veteran perfected appellate review of that decision.  The Board remanded the appeal for additional development in July 2010, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board will now review the merits of the claim.  

Diagnostic Code 9411 provides for the following disability evaluations for psychiatric disabilities.  A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

VA outpatient treatment records from 2007 to 2012 show the Veteran had difficulty with his PTSD symptoms, including but not limited to: irritability, anger, and depressed mood.  GAF scores were primarily reported as 65. 

In an April 2008 statement, the Veteran's treating VA psychiatrist detailed the history of his psychiatric condition and the treatment utilized to manage the condition.  The psychiatrist reported that the Veteran needed to leave work in the year 2001 due to his PTSD symptomatology.  Further, the psychiatrist stated that the Veteran's psychiatric manifestations (including significant depression, passive suicidal ideation, anxiety, insomnia and nightmares) continued to increase in severity.  The psychiatrist indicated that the Veteran's ability to handle daily and employment related stress was significantly impaired, but he did not present a danger to himself or others.  The psychiatrist further opined that the Veteran's ability to seek and maintain employment was impaired by his PTSD symptomatology.  

In an April 2008 statement a private psychologist, J. Bentley, Jr., Ph.D., noted that he had evaluated the Veteran and reviewed his psychiatric treatment records.  Dr. Bentley stated that in spite of continued treatment, the Veteran's psychiatric symptoms had continued to increase in severity since his hospitalization in 2001.  In detailing the manifestations of the condition, Dr. Bentley indicated that the Veteran had passive suicidal and homicidal ideation with no plan, but did not present a threat to himself or others.  Based on the Veteran's symptomatology, Dr. Bentley indicated that he would not be a viable candidate for vocational rehabilitation and he should seek disability retirement due to his psychiatric manifestations.  The Veteran's GAF score range between 40 and 45.  

A May 2008 VA treatment record documents just one of the Veteran's numerous psychiatric treatments.  The record indicates that the Veteran would no longer be employed after May 30, 2008, and shows the psychiatric difficulties associated with this matter.  However, the Veteran was noted to have a positive relationship with his siblings, daughter, and a paramour.  The only abnormality noted on mental status examination was the Veteran's preoccupation with his PTSD related stressors.  The Veteran's GAF score was 65.  

The Veteran underwent a private psychiatric evaluation in June 2008, during which symptoms of anxiety, nightmares, flashbacks, depression and sleep impairment were reported.  He reported dating the same person for approximately 3 years and having numerous friends, although he preferred to isolate himself.  It was noted that he lived alone, took care of his home, and performed the tasks associated with the daily life.  On mental status examination, judgment and insight were good.  Memory was grossly intact and the Veteran was fully oriented.  Thinking was abstract.  He denied suicidal and homicidal ideation, but the psychologist noted that the Veteran experienced periods of suicidal ideation.  The GAF score was between 45 and 50.   

A July 2008 SSA disability determination is of record and shows the Veteran became disabled for SSA purposes on April 24, 2008, because of psychiatric symptoms.  

The Veteran was provided a VA examination in August 2008.  He reported psychiatric symptoms similar to those detailed above.  The examiner also noted the Veteran was currently in an intimate relationship and also had relationships with his children and grandchildren.  Based on mental status examination and review of the relevant medical records, the examiner indicated the Veteran's GAF score was 60.  

The Veteran was provided a VA examination in January 2011, as instructed in the Board's July 2010 remand.  He provided a credible and consistent account of psychiatric symptoms.  He reported a decreased interest in previously enjoyable activities and sought to isolate himself.  Additionally, he reported a fractured relationship with his child and minimal contact with his siblings; however, he had been married to his current spouse for 25 months.  Symptoms of continued impaired sleep ability, nightmares, depression, panic attacks, ritualistic behaviors, and passive suicidal/homicidal ideation were also noted.  Mental status examination revealed judgment and insight were intact.  His speech was unremarkable.  He also was clean and neatly groomed and fully oriented to all spheres.  Based on the evidence of record, the Veteran's account of symptomatology, and current examination findings, the examiner opined that psychiatric symptoms would likely impair the Veteran's ability to obtain and maintain employment.  The GAF score was 40.  

Based on the evidence of record, the Board finds that for the entire period under review, the Veteran's disability picture most closely approximates a 70 percent disability evaluation, and no more.  The Board finds that the Veteran (as well as others submitting lay statements on his behalf) have provided competent and credible accounts of his psychiatric symptomatology and the resultant social and occupational impairment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the evidence of record confirms the Veteran's unemployed status for most, if not all, of the period under review, the evidence also confirms he has been oriented to all spheres.  Further, the evidence shows that the Veteran has not demonstrated grossly inappropriate behavior, or exhibited an intermittent inability to perform activities of daily living.  Moreover, he does not report, and the evidence fails to suggest, that he is a persistent threat to himself or others, has persistent delusion or hallucinations, or has memory loss for names of close relative or his name.  Moreover, although many medical records contain medical opinions that the Veteran's inability to work with others would present occupational difficulties, he does not also have total social impairment, as he maintains a marital relationship, a friendship, and at least some familial contacts.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability evaluation and the appeal is denied.

III. Other considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity and symptoms of the Veteran's service-connected left knee and psychiatric disorders.  The evidence reflects that the left knee disorder is productive of pain, limited motion, and functional impairment.  The psychiatric disorder is productive of occupational and social impairment with deficiencies in most areas.  As detailed herein, the manifestations of each of these disabilities are contemplated by the respective ratings and the applicable rating criteria.  Essentially, there is no evidence of record to suggest that the symptomatology and related impact of these disorders are not contemplated by the rating assigned and the general rating criteria.  The respective rating criteria are therefore adequate to evaluate the Veteran's disabilities, and referral for consideration of extraschedular rating is not warranted. 

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of the present appeal, the evidence has raised the possibility that the Veteran may be rendered unemployable due to one or more of his service-connected disabilities.  Nonetheless, in a May 2008 statement (and on multiple other occasions), the Veteran explicitly stated he did not wish his appeal to include consideration of whether a TDIU was warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, he has exercised his right to limit the scope of his appeal and the Board need not address this theory of entitlement.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim). 



ORDER

A rating in excess of 10 percent for left knee limitation of motion is denied.  

An initial 20 percent disability evaluation for left knee instability is granted, subject to law and regulations governing the award of monetary compensation.  

A rating in excess of 70 percent for PTSD is denied.  



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


